United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3586
                                ___________

James Miller,                          *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Larry Norris, Director, Arkansas       * Appeal from the United States
Department of Correction; Marvin       * District Court for the Eastern
Evans, Warden, Brickeys Unit,          * District of Arkansas.
Arkansas Department of Correction;     *
M. Williams, Shift Captain, Brickeys *          [UNPUBLISHED]
Unit, Arkansas Department of           *
Correction; Billy Taylor, Lieutenant,  *
Brickeys Unit, Arkansas Department of *
Correction; Shernell Wade, Guard       *
Brickeys Unit, Arkansas Department of *
Correction; Lanell Jefferson, Guard,   *
Brickeys Unit, Arkansas Department     *
of Correction,                         *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: February 6, 2004

                               Filed: March 5, 2004
                                ___________
Before MORRIS SHEPPARD ARNOLD, BEAM, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate James Miller appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action against Arkansas Department of
Correction employees. Having carefully reviewed the record, we conclude summary
judgment was proper for the reasons explained by the district court. See Pozo v.
McCaughtry, 286 F.3d 1022, 1023-25 (7th Cir.), cert. denied, 537 U.S. 949 (2002).
Accordingly, we affirm the judgment. See 8th Cir. R. 47B. We also deny the
pending motion on appeal.
                     ______________________________




      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.

                                       -2-